DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 of copending Application No. 16/499,812 in view of CN 102531347 A. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the instant application are disclosed by the claims of the copending application No. 16/499,812 in view of CN 102531347 A.  
This is a provisional nonstatutory double patenting rejection.

Present Application 17/243,875
16/499812
Claim 1
A scale composition determination system that determines a composition of a scale generated on a surface of a steel material, the scale composition determination system comprising: a computer processor including processing circuitry; and at least one of radiation thermometers, each of the at least one of radiation thermometers, including a respective light collecting lens that measures temperatures of the steel material at N pieces of 
Claim 1
A scale composition determination system that determines a composition of a scale generated on a surface of a steel material, the scale composition determination system comprising: a computer processor including processing circuitry; and least one of radiation thermometers, each of the at least one of radiation thermometers including a respective light collecting lens that measures temperatures of the steel material at two obvious in view of Sudo et al. (US 8,726,692 B2; pub. May 20, 2014).
Claim 7
A scale composition determination method that determines a composition of a scale generated on a surface of a steel material, the scale composition determination method comprising:
a measurement step of measuring temperatures of the steel material at N pieces of wavelengths 

Claim 1
A scale composition determination system that determines a composition of a scale generated on a surface of a steel material, the scale composition determination system comprising: a computer processor including processing circuitry; and least one of radiation thermometers, each of the at least obvious in view of Sudo et al. (US 8,726,692 B2; pub. May 20, 2014).


Regarding claims 1, 7 & 8, Tanei et al. claim: A scale composition determination system that determines a composition of a scale generated on a surface of a steel material, the scale composition determination system comprising: a computer processor including processing circuitry; wherein the computer processor determines whether or not hematite (Fe203) has been generated in an outermost layer (claim 1). Tanei et al. are silent about: at least one of radiation thermometers, each of the at least one of radiation thermometers, including a respective light collecting lens that measures temperatures of the steel material at N pieces of wavelengths different from one another by radiation thermometry, and N is an integer of three or more.
In a similar field of endeavor, Sudo et al. disclose: at least one of radiation thermometers, each of the at least one of radiation thermometers, including a respective light collecting lens that measures temperatures of the steel material at N pieces of wavelengths different from one another by radiation thermometry, and N is an integer of three or more (col.7 L5-10) motivated by the benefits for multi-spectral measurement (Sudo et al. col7 L5-10).
In light of the benefits for multi-spectral measurement as taught by Sudo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermometers of Sudo et al. in the apparatus of Tanei et al.
Present Application 17/243,875
16/499812
Claim 3
The scale composition determination system
according to claim 1, wherein the computer processor determines that hematite has been generated in the outermost layer of the scale in the case where in at least one combination of combinations of two temperatures out of the 
Claim 3
the computer processor determines that hematite has been generated in the outermost layer of the scale in the case where an absolute value of the difference between the temperatures of the steel material measured by the at least one of radiation thermometers is equal to or more than a 

Claim 4
The scale composition determination system according to claim 1, wherein the steel material being an object for measuring the temperature is a steel material obtained after being extracted in a heating furnace in a hot rolling process and being subjected to descaling at least one time.
Claim 4
the steel material being an object for measuring the temperature is a steel material obtained after being extracted in a heating furnace in a hot rolling process and being subjected to descaling at least one time.
Claim 5
The scale composition determination system according to claim 4, wherein N pieces of the wavelengths are wavelengths in any two or more ranges out of a wavelength in a range of 0.6 [Mm] to 1.6 [Mm], a wavelength in a range of 3.3 [Um] to 5.0 
Claim 5
the two wavelengths are any two of a wavelength in a range of 0.6 [um] to 1.6 [um], a wavelength in a range of 3.3 [um] to 5.0 [um], and a wavelength in a range of 8.0 [um] to 14.0 [wm].
Claim 6
The scale composition determination system according to claim 1, wherein each of the at least one of radiation thermometers includes: a light collecting lens; a dividing mirror that divides light that has entered through the light collecting lens into N pieces of lights; and an extracting filter that extracts lights at N pieces of the wavelengths from the light divided by the dividing mirror, and temperatures of the steel material at N pieces of the wavelengths extracted by the extracting filter are measured by radiation thermometry.
Claim 6
each of the at least one of radiation thermometers includes: a light collecting lens; a dividing mirror that divides light that has entered through the light collecting lens into two lights; and an extracting filter that extracts lights at the two wavelengths from the light divided by the dividing means, and temperatures of the steel material at the two wavelengths extracted by the extracting filter are measured by radiation thermometry
Claim 8
A non-transitory computer-readable storage medium recording a program, executable by a computer processor including processing circuitry, for causing a computer to execute determination of a composition of a scale generated on a surface of a steel material, the program causing a computer to execute: an acquisition step of acquiring temperatures of the steel material at N pieces of wavelengths different from one another, the temperatures measured by 
Claim 1
A scale composition determination system that determines a composition of a scale generated on a surface of a steel material, the scale composition determination system comprising: a computer processor including processing circuitry; and least one of radiation thermometers, each of the at least one of radiation thermometers including a respective light collecting lens that measures temperatures of the steel material at two wavelengths different from each other by obvious in view of Sudo et al. (US 8,726,692 B2; pub. May 20, 2014).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Tanei et al. do not claim: N pieces of the wavelengths are a first wavelength to an Nth wavelength, each one wavelength selected from the first wavelength to the Nth wavelength is set to an nth wavelength, a hematite curve at the nth wavelength is a curve indicating the relationship between a thickness of hematite and a temperature of hematite at the nth wavelength obtained by radiation thermometry with spectral emissivity set to spectral emissivity of wustite (FeO), the at least one of radiation thermometers measures a temperature of the steel material at the nth wavelength by radiation thermometry with spectral emissivity set to spectral emissivity of wustite at the nth wavelength, and the first wavelength to the Nth wavelength are determined so as to prevent an intersection point where hematite curves at the first wavelength to the Nth wavelength all intersect from being present within a range of an assumed thickness of hematite (Fe203).

Claims 1-8 would be allowed.
Regarding independent claims 1, 7 & 8, the prior arts fail to teach, disclose, suggest or make obvious: N pieces of the wavelengths are determined so as to prevent an intersection point where hematite curves at N pieces of the wavelengths all intersect from being present within a range of an assumed thickness of hematite (Fe203), the hematite curves are curves indicating the relationship between a thickness of hematite and a temperature of hematite, and N is an integer of three or more.
Claims 2-6 would be allowable for dependency reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884